Citation Nr: 1443079	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-26 415A	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for fibromyalgia. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for allergic rhinitis. 

5.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from June 2001 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

A transcript of the Veteran's testimony at a February 2007 hearing before a Decision Review Officer (DRO) is on file.  

A September 2012 Board decision denied reopening of claims of service connection for a right ankle disability, a right knee disability, and cervical and lumbar spine disabilities; denied service connection for onychomycosis, obesity, sleep apnea, and (after granting reopening) a left ankle disability.  The claim of service connection for left knee disability was to be reconsidered because new and relevant service treatment records (STRs) had been received since a prior rating decision denying that claim.  Claims of service connection for left knee disability, fibromyalgia, hypertension, allergic rhinitis, and sinusitis were remanded for further development.  The case has now been returned for appellate consideration.  

In addition to the paper claims file, there are paperless, electronic claims files, 
(Virtual VA) and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except that in March 2011 the Veteran cancelled a videoconference hearing with the Board.  



FINDINGS OF FACTS

1.  A left knee disability clearly and unmistakably pre-existed entrance into active service and clearly and unmistakably underwent no permanent increase in severity during service.  Left knee arthritis is not shown until more than one year after service discharge and is unrelated to military service.

2.  Fibromyalgia is not clinically shown.  

3.  Hypertension first manifested more than one year after discharge from active service and is unrelated to military service and service-connected psychiatric disability.  

4.  Allergic rhinitis and sinusitis clearly and unmistakably pre-existed entrance into active service and clearly and unmistakably underwent no permanent increase in severity during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  

4.  The criteria for service connection for allergic rhinitis are not met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

5.  The criteria for service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA must inform a claimant of information and medical or lay evidence (1) needed for claim substantiation; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice was intended to be provided prior to an initial unfavorable decision, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In service connection claims the notice applies to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must include information that a disability rating and an effective date for an award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's July 2004 letter advised the Veteran of some of the foregoing elements of the notice requirements.  Quartuccio v. Principi, 16 Vet. App. 187.  The letter did not provide notice of what type of information and evidence was needed to establish disability ratings and effective dates.  Dingess/Hartman, 19 Vet. App. at 486.  The Veteran was sent a letter in April 2010 notifying him of these elements, prior to readjudication of the claims by the December 2010 supplemental statement of the case.  Thus, any timing defect was cured.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The STRs as well as identified private and VA outpatient treatment (VAOPT) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with VA examinations in conjunction with the claims, including pursuant to the Board's September 2012 remand instructions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The examinations and opinions are adequate and sufficient for deciding the claims.

This was all done in substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Lastly, the Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Principles of Service Connection

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions, or if proximately due to or aggravated by other service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and hypertension, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310.  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Veterans are presumed to be in sound condition at entrance into active service except for conditions found upon the examination for service entrance, in which case a service connection claim is one for aggravation, which the claimant must prove.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disability.  38 U.S.C.A. § 1153.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  An increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  "[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition is worsened."  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).  Thus, an increase, as distinguished from mere recurrence of manifestations of the pre-service condition, is required and temporary flare-ups, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d at 1345.  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound, in which case the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).   

The competence, credibility, and probative (relative) weight of evidence, including lay evidence, must be assessed as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  38 U.S.C.A. § 1154(a); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2).  Lay evidence, including mere conclusory or generalized lay statements that a service event or illness caused a current disability, is not competent as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1). 

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  Consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt is to be favorably resolved and is a substantial doubt, i.e., within the range of probability as distinguished from pure speculation or remote possibility, and exists when there is an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against any claim, it necessarily means that there is no approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

The Veteran's only service-connected disabilities are an anxiety disorder, not otherwise specified, and depressive disorder, rated 50 percent disabling; bilateral plantar fasciitis, rated 10 percent disabling; and residuals of a right tibial stress fracture with residual pain and weakness, rated noncompensably (zero percent) disabling.  

Left Knee

Private clinical records of Dr. R. Reschly show that in 1993 the Veteran dislocated his right patella.  In April 1998, he dislocated his left patella, as confirmed by x-rays, and it was placed back in position while he was under heavy anesthetic.  When followed-up later that month he was instructed on the use of a brace.  The next month he was allowed to remove the brace but told to use a knee support if he played basketball.  

The Veteran's March 2001 examination for service enlistment was negative, but in an adjunct medical history questionnaire he reported having or having had a trick or locked knee.  It was noted that he had dislocated his left patella 2 years earlier but had not had surgery and had not had any trouble since then.  

On May 31, 2002, the Veteran complained of left knee pain of one day duration.  There had been no trauma and the pain began was after running.  On examination he had a positive "patella scratch."  The assessment was left knee pain, suspect patellar stress "(PFPS)" [patellofemoral pain syndrome].  

In June 2002, the Veteran executed a written consent to participate in research study entitled "Determination of Tyrosine Bioavailability in Military Personnel," which was to study the effects of exercise and cold exposure on the levels of tyrosine after ingesting that substance in a food bar.  Tyrosine was an amino acid that was the building block for the manufacture of adrenaline.  Tyrosine had been reported to reduce the body's working memory associated with cold exposure.  

The Veteran was seen in July 2002, having completed a 6 months weight control program.  He had had about 2 weeks of light duty.  On physical examination (without specifying which knee) he had mild tenderness of the patellar tendon and pain on knee extension.  The assessment was that he should be separated from service for not controlling his weight; and he should have limited duty for 2 week due to left knee pain.  

On August 1, 2002, the Veteran was seen for a follow-up for left knee pain.  He had been on limited duty for 2 weeks.  He had fully healed from his right knee fracture.  On examination he had full left knee range of motion and only minor pain to palpation over the left patellar region.  He had no effusion, ecchymosis, erythema or Drawers sign.  The assessment was that his left knee pain had resolved and he was cleared for return to full duty.  

On VA examination in September 2003 the Veteran's claims file was reviewed.  He related his preservice history of a left patellar dislocation but reported having had left knee pain during service.  The records showed that when seen in May 2002 it had been felt that he had patellar syndrome.  He now had left knee pain, weakness, stiffness, and swelling but no instability, giving way or locking.  He used a left knee brace but he insisted that left knee pain interfered with his playing sports.  On examination he had painful motion of the knees.  The relevant diagnosis was bilateral knee pain without sufficient clinical or x-ray evidence for a more definitive diagnosis.  The examiner opined that it was more likely than not that the Veteran's various pains of the cervical and lumbar spine, each knee, and each ankle were causally related to his military service because the pains began during service.  

VAOPTs reflect a January 2004 assessment of bilateral lateral tracking patella, greater on the left than the right.  Also, throughout 2004 he reported having had chronic back, ankle, and knee pain since discharge from military service.  

At a February 2007 hearing before a DRO, the Veteran testified that he had no chronic illnesses prior to entering military service but that during service he developed chronic pain in most of his joints, including the knees, which was treated with Motrin and his being given light duty.  He had developed more inflammation of his knees and ankles when he participated in an experimental drug study for 1 or 2 months.  

VAOPT records show that the Veteran was given a brace for patellar stabilization in 2007.  A February 2009 VAOPT noted that the Veteran had gained 110 pounds (lbs.) since military service.  

On VA examination in December 2012 to evaluation of the Veteran's left knee, x-rays revealed mild left patellofemoral degenerative changes, with possible mild left patellofemoral narrowing, and minimal degenerative changes in the left medial compartment.  The diagnosis was patellofemoral pain syndrome.  It was opined that the left knee disability was less likely than not incurred in or caused by in-service injury, event or illness because he had had preservice problems with both knees which had continued during his military service.  Specifically, he had bilateral patellar dislocations prior to service, and there was no evidence supporting a conclusion of permanent aggravation due to military service.  He had had continued problems with both knees due to his obesity, which also predated his military service.   

In evaluating this evidence, the Board notes that, although the 2003 VA examiner attributed left knee pain to the Veteran's military service, this was premised upon his having had the onset of left knee pain during service.  That examiner only cursorily noted that the Veteran had a preservice history of left patellar dislocation.  On the other hand, the 2012 VA examiner rendered a more considered opinion and specifically addressed the matter of the pre-existing left knee disability.  As to this, while the Veteran reported at service entrance that he had not had any left knee problems after his preservice left patellar dislocation, in fact, had preservice dislocations of each patella, with the preservice reduction of the left patellar dislocation having been done while under anesthesia, following which he wore a brace for a time and, thereafter, was to use knee support during athletic activity.  Thus, in keeping with the 2012 examiner's opinion and the evidence dated prior to service, the evidence clearly and unmistakably establishes that the Veteran had pre-existing left knee disability at service entrance.  

As to aggravation, this matter was not addressed by the 2003 VA examiner but was addressed by the 2012 VA examiner.  The latter specifically found that the Veteran's pre-existing left knee problems merely continued during service, due to obesity, and that there was no evidence of a permanent increase in disability during service.  Moreover, the Board notes that while the Veteran used a left knee brace for a short period of time following the preservice dislocation, and was to use support during preservice athletic activity, he did not require a knee brace or support during service and only more recently used a patellar stabilizing brace following his significant increase in weight after service.  Also, to the extent that the Veteran asserts that his participation in an in-service experimental drug program impacted adversely on his left knee, this is not only not shown by the evidence but the Veteran lacks the medical knowledge, expertise, and training to render a competent medical opinion as to this matter.  Indeed, he entered this program in June 2002, and such a contention conflicts with the history he related of the onset of chronic left knee pain beginning shortly after boot camp which was about one year prior to entering the experimental drug program.  

The Board finds that there is clear and unmistakable evidence that the pre-existing left knee disability did not undergo a permanent increase in severity during active service.  While the burden is on VA to show this aspect and the Veteran has no burden, the evidence as a whole is undebatable in this regard that the pre-existing left knee disability was not aggravated by service.  Additionally, even though the examiner utilized one phrase regarding no evidence of aggravation (which is not the standard), it is clear from a reading of the opinion as a whole that the opinion supports a finding of "not aggravated."  When both prongs of the presumption of soundness are rebutted, the service connection is not warranted for the pre-existing disability.

Lastly, the Board must observe that arthritis of the left knee is not shown until more than one year after the Veteran's discharge from active service.  Moreover, the evidence does not show that arthritis is related to military service.  Accordingly, to the extent the Veteran has a current left knee disability separate from this pre-existing left knee disability, service connection is not warranted in this regard either.  

Fibromyalgia

Preservice private clinical records show that in November 1993 the Veteran complained of episodic pain of the back, groin, right knee, and ankle.  

The Veteran's March 2001 examination for service enlistment was negative.  In June 2002 he began participation in a research study titled "Determination of Tyrosine Bioavailability in Military Personnel."  

VAOPTs show that, based on multiple complaints of pain, the Veteran was first diagnosed with fibromyalgia in May 2003.  

On VA examination in September 2003, the Veteran's claims file was reviewed.  The examiner opined that it was more likely than not that the Veteran's various pains of the cervical and lumbar spine, each knee, and each ankle were causally related to his military service because the pains began during service.  It was noted that he had been diagnosed with a major depressive disorder, and depressed patients might have somatization whereby they had pain in various bodily parts due to depression.  

VAOPTs show that in 2004 the Veteran reported having had chronic back, ankle, and knee pain since discharge from military service.  

At a February 2007 hearing before a DRO, the Veteran testified that he had no chronic illnesses prior to entering military service, but during service he developed chronic pain of most of his joints, including having  developed more inflammation of his knees and ankles when he participated in an experimental drug study for 1 or 2 months.  Fibromyalgia had been first diagnosed in November 2003 by VA medical personnel.  

On VA examination in October 2007 of his feet, the Veteran reported that fibromyalgia had started one week after he had completed boot camp, when he had had pain in his feet, legs, and ankles.  

On VA examination in October 2007 for evaluation of the claimed fibromyalgia, the Veteran's records were reviewed.  It was stated that the date of onset was in 2003.  He claimed that his fibromyalgia began when he was in an experimental drug program during service.  He also reported that his symptoms began one week after beginning boot camp, but the examiner noted that the Veteran had told his primary care physician in May 2003 that his symptoms began one year into military service.  The examiner noted that the Veteran's history of the course of his fibromyalgia vacillated and, so, his reliability as an historian was very suspect.  In addition, the examiner noted that the Veteran denied history of back or neck injuries, yet the records indicated a back and neck injury during service and problems with back pain since high school.  

Taking all of this into consideration, the 2007 examiner explained that a review of the STRs did not indicate any symptoms or examination features consistent with fibromyalgia.  The examiner stated that the Veteran had injuries leading to his symptoms of neck or back pain as well as ankle sprains and had had problems with back pain and ankle and knee injuries since the 1990s before military service.  The examiner opined that the back pain likely resulted from or was exacerbated by the Veteran's postural and weight issues.  Therefore, it was "less likely as not" that the fibromyalgia was due to any incident of military service.  

On VA examination in December 2012 for evaluation of fibromyalgia, it was reported that the Veteran's symptoms attributable to this included widespread musculoskeletal pain.  However, he had no tender points, i.e., no trigger points, for pain.  It was stated that in some areas he was tender diffusely but not in a tender point manner.  It was opined that the claimed fibromyalgia was less likely than not incurred in or caused by in-service injury, event or illness.  After a review of the STRs, there was no evidence supporting a diagnosis of fibromyalgia.  From a review of records, the Veteran had had diffuse musculoskeletal pain, including back pain that predated his military service.  He also had anxiety issues, and stress related issues documented in the private treatment records that also predated military service.  

The Board observes that while there are VAOPT records reflecting a diagnosis of fibromyalgia, the Veteran was specifically examined in 2003, 2007, and 2012 with respect to his putative fibromyalgia.  Here, the opinions of the 2007 and 2012 VA examiners are essentially consistent in finding that the Veteran does not have fibromyalgia.  Rather, cumulatively, the opinions are to the effect that the Veteran's complaints of pain in multiple joints are accounted for by pathology of those joints.  For example, the 2012 examiner noted the Veteran's history of multiple joint injuries, at least some of which predated military service; and the Board notes that this is in addition to the Veteran's now service-connected right knee disability and bilateral plantar fasciitis.  The 2007 VA examiner also noted that back pain was most likely from, or exacerbated by the Veteran's posture and obesity.  In sum, both the 2007 and the 2012 VA examiners found that the Veteran did not have the features and symptoms of fibromyalgia.  See generally 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2013).  

The United States Court of Appeals for Veterans Claims has held that the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim. McClain v. Nicholson 21 Vet. App. 319, 321 (2007).  A claimant may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  Id.  In the Veteran's case, as detailed above, the evidence shows that he has not had fibromyalgia.  Rather than a disability resolving during the pendency of the claim, post-diagnosis evidence shows by a preponderance of the evidence that the Veteran's earlier fibromyalgia diagnosis was not accurate.  Thus, the earlier diagnosis does not serve to satisfy the current disability element of the claim.

Also, to the extent that the Veteran asserts that his participation during service in an experimental drug program caused him to develop fibromyalgia, he lacks the medical knowledge, expertise, and training to render a competent medical opinion as to this matter.  Indeed, he entered this program in June 2002, and such a contention conflicts with the history he related of the onset of chronic multi-joint pain beginning shortly after boot camp which was about one year prior to entering the experimental drug program.  

Lastly, to the extent that the Veteran's complaints of bodily aches and pains are a manifestation, or somatization as reported by the 2003 VA examiner, of the Veteran's now service-connected psychiatric disability, such symptoms are encompassed in the current disability rating assigned for it.  To establish entitlement to additional compensation for those symptoms on the basis of a fictitious disability, i.e., fibromyalgia, would result in pyramiding which is prohibited under 38 C.F.R. § 4.14 (2013).  Accordingly, service connection for fibromyalgia is not warranted. 


Hypertension

Private clinical records show that in May 2001 the Veteran's blood pressure readings were within normal limits.  

On the Veteran's March 2001 examination for service enlistment his blood pressure was within normal limits at 140/80.  During military service all of his blood pressure readings were within normal limits, i.e., his systolic readings were all less than 150 and all diastolic readings were less than 90.  

VAOPTs show that, from May 2003 to January 2004, the Veteran's systolic blood pressure ranged from 128 to 146 and that his diastolic readings ranged from 75 to 88 with the exception of a single diastolic reading of 104 in November 2003.  VAOPTs reflect a diagnosis of hypertension in August 2004.  VAOPTs in 2008 reflect diagnoses of type II diabetes mellitus.  

On VA examination in October 2008, it was reported that the Veteran's hypertension began with his increasing weight gain and stress.  After an examination the diagnosis was hypertension secondary to (1) personal stress, and (2) obesity.  The examiner reported that the STRs and recent medical records showed that the Veteran had borderline hypertension throughout his military service, as well as at times of high stress after military service.  There was appropriate medical literature that supported the concept that obesity contributed highly to hypertension.  However, to state that hypertension was caused by military stress was to make a blanket statement that the stress all recruits faced would at any time cause elevated blood pressure.  While this was accurate, the stress sustained by any military recruit in basic training was for the purpose of training the person to deal with stresses that might be life-threatening.  Thus, it was how people deal with that stress that could afford them success or failure in basic training.  This Veteran appeared to have stress-induced hypertension.  However, his excessive weight gain might also be a large factor.  This weight gain did not fully manifest itself until after military service.  After careful examination of the record and physical examination of the Veteran, in relation to information in Cecil's and Harrison's Textbook of Medicine as well as texts on cardiology and cardiopulmonary medicine, the examiner opined that it would be resorting to mere speculation to attribute the Veteran's hypertension due to disease or injury during military service.  

A February 2009 VAOPT noted that the Veteran had gained 110 pounds (lbs.) since military service.  

On VA examination in December 2012 for hypertension, it was noted that the Veteran's blood pressure was elevated at times when he saw a physician, but that this was not sustained.  The Veteran could not reported when this started.  It was noted that he was not on any medication for his blood pressure.  Reference was made to blood pressure readings taken on an OPT basis and these reflect elevated diastolic readings in excess of 90 on the 18th, 19th, and 26th of December 2012 but diastolic readings of less than 90 on December 27, 2012.  At these times, his systolic readings were all within normal limits.  It was opined that hypertension was less likely than not incurred in or caused by in-service injury, event or illness, because his blood pressures were normal during military service and his blood pressure was 140/80 at service enlistment.  

Here, the evidence shows that the Veteran had no elevated blood pressure readings during active service and, in fact, not until August 2004, more than one year after his discharge from active service.  VA examiners in 2008 and 2012 both concluded, in substance, that any hypertension that the Veteran might now have is unrelated to his military service.  The 2008 VA examiner noted the possibility that stress might have accounted for borderline blood pressure readings during service but found that to reach such a conclusion was speculative.  Rather, that examiner found that the Veteran's obesity was the more likely cause of any hypertension and that his weight gain, i.e., the Veteran's nonservice-connected obesity, did not fully manifest until after military service.  Accordingly, service connection for hypertension is not warranted on a direct basis or on a presumptive basis pertaining to chronic diseases because the Veteran's hypertension first manifested more than one year after discharge from active service and is unrelated to military service and service-connected psychiatric disability.


Allergic Rhinitis and Sinusitis

Preservice private clinical records show that in January 1992, January 1994, May 1996, and March 1998 the Veteran had pharyngitis and strep pharyngitis.  

The Veteran's March 2001 examination for service enlistment was negative.  In December 2001, he was seen for an upper respiratory infection (URI).  In January 2002, he had a URI of a viral nature which also caused rhinorrhea.  In February 2002, he had a viral infection.  Later that month, his complaints included nasal congestion and painful sinuses.  In April 2002, when he presented with the flu, he had a sore throat and sinus congestion.  The relevant assessment was a URI.  In June 2002, he had a sore throat and body aches.  The assessment was strep pharyngitis.  

On VA examination in October 2007, it was noted that the Veteran reported having had seasonal allergic rhinitis, accompanied by a stuffy nose, since childhood which had been treated with over-the-counter medications.  He stated that his allergies had become worse since he had returned from active duty service in October 2002.  After an examination the diagnoses were seasonal rhinitis and seasonal sinusitis.  The examiner stated that there was no indication in the STRs that the Veteran was seen for allergic rhinitis during service.  He had been on antihistamines at various times, as shown by private clinical records in the 1990s.  It was suspected that his problems had been chronic.  

The examiner noted inconsistencies in the record, and specifically that the preservice private treatment records from the 1990s showed that the Veteran was taking Tavist twice a month.  With regard to the allergic rhinitis, there were no indications in the STRs that he was seen for allergic rhinitis.  Again, the examiner noted that the Veteran was on antihistamines at various times in the 1990s.  Although he was seen for acute viral illnesses during service, there was no record of his being seen during service for sinusitis.  Thus, allergic rhinitis and sinusitis were not due to any illness incurred during service.  

A May 2009 VAOPT record noted that the Veteran had had the recent onset of sensations of swelling and soreness in his throat.  He had a history of seasonal allergies, mainly with nasal congestion.  He had had a similar episode in February 2009 when he was seen at an emergency room and diagnosed with "likely early viral pharyngitis" but the symptoms had resolved after about 4 hours.  The current diagnosis was seasonal allergies.  After an examination the assessment was a sore throat which was likely viral pharyngitis versus due to being from irritation as a result of post-nasal drip from allergic rhinitis.  

On VA examination in December 2012 for allergic rhinitis and sinusitis, the Veteran described his sinus infections as an inability to breathe through his nose and having pain in his sinuses as well as multiple facial areas.  X-rays revealed mild mucosal thickening of both maxillary sinuses, greater on the left, which was a very nonspecific finding.  It was opined that allergic rhinitis and sinusitis were less likely than not incurred in or caused by in-service injury, event or illness because he had had problems with recurrent head congestion, throat, URIs, and sinus issues that predated his military service and there was no evidence that military service caused any permanent aggravation.  

Here, both the 2007 and the 2012 VA examiners concluded that the Veteran's allergic rhinitis and sinusitis were unrelated to military service.  The 2012 VA examiner specifically addressed the matter of the pre-existing nature of both the allergic rhinitis and sinusitis, finding that they had pre-existed military service.  

Thus, in keeping with the 2012 examiner's opinion, and consistent with the 2007 VA examiner's finding and pre-service treatment records, the evidence clearly and unmistakably establishes that the Veteran had allergies with allergic rhinitis and sinusitis which pre-existed his military service.  

As to aggravation, the 2007 VA examiner noted that the Veteran was not seen during military service for either allergic rhinitis or for sinusitis.  Rather, the evidence shows that he was seen during service on several occasions for viral infections.  The 2012 VA examiner specifically addressed the matter of any increase in severity during service and found no evidence that there was a permanent increase in either the allergic rhinitis or sinusitis as a result of military service.  This is not inconsistent with the observation by the 2007 VA examiner that the Veteran reported that his pre-existing allergies had gotten worse after military service.  Consequently, the Board must conclude that the evidence clearly and unmistakably demonstrates that allergic rhinitis and sinusitis underwent no increase in severity during active service.  

While the burden is on VA to show this aspect and the Veteran has no burden, the evidence as a whole is undebatable in this regard that the pre-existing allergic rhinitis and sinusitis was not aggravated by service.  Additionally, even though the examiner utilized one phrase regarding no evidence of aggravation (which is not the standard), it is clear from a reading of the opinion as a whole that the opinion supports a finding of "not aggravated."  When both prongs of the presumption of soundness are rebutted, the service connection is not warranted for the pre-existing disability.

Moreover, even if it is true, as the Veteran has recently reported, that his allergies became worse after military service, this does not establish a basis for granting service connection.  Accordingly, service connection for allergic rhinitis and sinusitis is not warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left knee disability is denied.  

Service connection for fibromyalgia is denied.

Service connection for hypertension is denied.

Service connection for allergic rhinitis is denied.

Service connection for sinusitis is denied.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


